DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claims 160-189 are pending and are examined herein.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 176 recites the limitation "first end primer" and “second end primer”.  There is insufficient antecedent basis for this limitation in the claim since it depends on claim 160 which does not recite first or second end primers.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Welker et al.
Claims 160-162, 164, 166, 170, 172-174, 177-180, 186-189 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Welker et al. (US PGPUB Us 2018/0346963 A1, published 12/06/2018).
Regarding claim 160, Welker teaches a method of making a library of concatenated amplicons (e.g. abstract) from a target nucleic acid (e.g. para. [0094]), the method comprising: 
generating tagged amplicons by amplifying two or more regions of interest (ROIs) from the target nucleic acid, wherein each ROI is amplified with a forward primer and a reverse primer, wherein each primer comprises a 5' tag sequence and a sequence capable of hybridizing to the ROI, and wherein the 5' tag sequence of the reverse primer for each ROI is complementary to the 5' tag sequence of the forward primer for another ROI (e.g. Fig. 3, para. [0040] and [0163]); 
concatenating the tagged amplicons to generate one or more concatenated amplicons; and (e.g. para. [0163])
amplifying the one or more concatenated amplicons to generate a library of concatenated amplicons (e.g. para. [0163]).  
Regarding claim 161, Welker teaches wherein amplifying two or more ROIs comprises polymerase chain reaction (PCR) or isothermal amplification (e.g. para. para. [0163]; PCR).
Regarding claim 162, Welker teaches wherein one or more primers in step (i) are depleted prior to concatenating the tagged amplicons (e.g. para. [0106]; “purification of nucleic acids can be performed after any step in the methods described herein, such as to remove excess or unwanted reagents, reactants, or products”).
Regarding claim 164, Welker teaches wherein one or more of the primers in step (i) comprise a minimal sequence that is about 6 to about 50 nucleotides in length and is capable of hybridizing to an ROI and also complementary to a sequence in another primer (e.g. para. [0163] and [0077]; “the oligonucleotide primer typically contains 15-25 nucleotides, although it may contain more or few nucleotides”).
Regarding claim 166, Welker teaches wherein one or more primers in step (i) are selected to minimize formation of one or more dead-end intermediate products (e.g. para. [0163]; “non-productive” second strands are degraded”).
Regarding claim 170, Welker teaches wherein one or more primers comprise:
at least one adenine between the 5' tag sequence and the sequence capable of hybridizing to the ROI;
one or more primers comprise a 5' phosphate; 
one or more primers comprise a molecular barcode; and/or 
the 5' tag sequence is not homologous to a human genome sequence (e.g. para. [0163]; 5’ phosphate).
Regarding claim 172, Welker teaches wherein the one or more tagged amplicons are in a predetermined order resulting from the tag sequences in the primers; and 
a) the 5' tag sequence of the reverse primer for each ROI is complementary to the 5' tag sequence of the forward primer for the ROI immediately downstream; (e.g. para. [0163])
b) the order of the one or more concatenated amplicons is identical to the order of the corresponding ROIs in the target nucleic acid; and/or 
c) the one or more concatenated amplicons comprise single-copy representation of each tagged amplicon (e.g. para. [0163])
Regarding claim 173, Welker teaches wherein the total length of the one or more concatenated amplicons is about 3,000 to about 4,000 nucleotides (e.g. para. [0108] with a fragment length of 2,000 nucleotides, if there are only two ROIs concatenated, then the concatenated amplicon would be 4,000 nucleotides long).
Regarding claim 174, Welker teaches wherein the ratio of the one or more concatenated amplicons to the corresponding ROIs in the target nucleic acid is about 1 to 1 (Fig. 3 and para. [0163]).
Regarding claim 177, Welker teaches further comprising analyzing the library of concatenated amplicons, by sequencing, gene assembly, and/or structural variation characterization, wherein 
a) sequencing comprises single-molecule sequencing; long-read sequencing; or sequencing about 800 nucleotides or longer; 
b) sequencing comprises nanopore sequencing or single-molecule real-time (SMRT) sequencing (e.g. para. [0163], [0005], [0070])
Regarding claim 178, Welker teaches wherein the target nucleic acid comprises one or more genes chosen from KRAS, BRAF, PIK3C, EGFR, ERBB2, FMR1, HBA1, HBA2, GBA, CFTR, IKBKAP, ABCC8, FANCC, GALT, G6PC, HBB, BLM, ASPA, TMEM216, BCKDHA, BCKDHB, ACADM, MCOLN1, NEB, SMPD1, F8, HEXA, PCDH15, DMD, CYP21A2, and CLRN1 (e.g. para. [0126]).
Regarding claim 179, Welker teaches wherein the target nucleic acid is in a sample chosen from: a blood sample; a buccal sample; a biopsy sample; a frozen tissue or formalin-fixed paraffin-embedded (FFPE) tissue; an extracellular sample; a liquid biopsy sample; or cell-free DNA or DNA from circulating tumor cells (e.g. para. [0087], [0094] and [0097]).
Regarding claim 180, Welker teaches wherein making a library of concatenated amplicons from the target nucleic acid (e.g. Fig. 3, [0005], [0163]) comprises amplifying the one or moreApplication No. 17/104,665 Attorney Docket No. 10256.0058-00000 concatenated amplicons by PCR to generate a library of concatenated amplicons, wherein the PCR comprises:
synthesizing about 2-20 amplicons
synthesizing a concatenated amplicon of about 1,000-5,000 nucleotides (e.g. para. [0108] with a fragment length of 2,000 nucleotides, if there are only two ROIs concatenated, then the concatenated amplicon would be 4,000 nucleotides long).
a concentration of one or more primers of about 30 nM
a primer artificial tag, and/or 
an enzyme that lacks 3' to 5' proofreading activity.  
Regarding claim 186, Welker teaches a library of concatenated amplicons prepared according to the method of claim 160 (e.g. para. [0163] and [0005] and Fig. 3).
Regarding claim 187, Welker teaches a method of selecting a set of primers capable of amplifying two or more regions of interest (ROIs) from a target nucleic acid, comprising 
selecting a forward primer and a reverse primer for each ROI, wherein each primer comprises a 5' tag sequence and a sequence capable of hybridizing to the ROI, and wherein:
a) the 5' tag sequence of the reverse primer for each ROI is complementary to the 5' tag sequence of the forward primer for another ROI; 
b) the 5' tag sequence is an artificial tag sequence; and 
c) each primer comprises a minimal sequence that is capable of hybridizing to an ROI and is also complementary to a sequence in another primer (e.g. para. [0088], [0163] and Fig. 3).
Regarding claim 188, Welker teaches a method of sequencing a target nucleic acid, comprising generating a library of concatenated amplicons of the target nucleic acid according to the method of claim 160, and sequencing the library (e.g. para. [0163] and [0005]).
Regarding claim 189, Welker teaches a kit comprising a set of primers and instructions for using the primers in generating a library of concatenated amplicons of a target nucleic acid according to the method of claim 160 (e.g. para. [0163] and Fig. 3, Welker does not explicitly teach a “kit” but they teach a method which utilizes a set of primers and instructions which read on the claim).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Welker et al.
Claims 160-170 and 172-189 are rejected under 35 U.S.C. 103 as being unpatentable over Welker et al. (US PGPUB Us 2018/0346963 A1, published 12/06/2018), as applied to claims 160-162, 164, 166, 170, 172-174, 177-180, 186-189.
Regarding claim 163, Welker teaches wherein one or more primers in step (i) are selected to prevent formation of one or more primer dimers (e.g. para. [0077]; “The exact lengths of a primer will depend on many factors, including temperature, source of primer and use of the method. For example, depending on the complexity of the sequence of interest, the oligonucleotide primer typically contains 15-25 nucleotides”, the instant specification defines “select” as designing primers to be of minimal sequence so as to prevent primer dimers, and therefore Welker renders obvious the claim based on minimal sequence length (15-25 nucleotides) and designing for specific standards necessary for the experimental success.
Regarding claim 165, Welker teaches wherein one or more of the primers in step (i) comprise a minimal sequence that is about 30 nucleotides in length and is capable of hybridizing to an ROI and also complementary to a sequence in another primer (e.g. para. [0163] and [0077]; “the oligonucleotide primer typically contains 15-25 nucleotides, although it may contain more or few nucleotides”). Per MPEP 2144.05, In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.
Regarding claim 167-169, Welker teaches wherein amplifying two or more ROIs comprises PCR (e.g. para. [0134]), wherein each ROI is about 2 to about 10,000 nucleotides in length (e.g. [0108]); Welker does not teach the exact parameters for the PCR. However, Welker teaches necessary components for PCR; “in the presence of four different nucleotide triphosphates and a polymerase enzyme , e.g., a thermostable enzyme, in an appropriate buffer ( “buffer” includes pH, ionic strength, cofactors, etc.) and at a suitable temperature” as per para. [0077]. Per MPEP 2144.05 (II)(A), "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.". PCR conditions, such as the ones claimed, are known to affect the yield and quality of products produced, and things like adding DMSO is known to help amplify GC-rich regions, etc. Therefore, optimizing conditions of PCR is not patentable.
Regarding claim 175, Welker teaches wherein amplifying the one or more concatenated amplicons comprises a first end primer capable of hybridizing to a tag sequence at the 5' end of a concatenated amplicon and a second end primer capable of hybridizing to a tag sequence at the 3' end of a concatenated amplicon, whereinApplication No. 17/104,665 Attorney Docket No. 10256.0058-00000 
a) the tag sequence at the 5' end of the concatenated amplicon is identical to or overlaps with the 5' tag sequence of a forward primer used to amplify an ROI in and 
b) the tag sequence at the 3' end of the concatenated amplicon is identical to or overlaps with the 5' tag sequence of a reverse primer used to amplify an ROI  (e.g. para. [0163]) “optional amplification”).
Regarding claim 176, Welker teaches wherein the first end primer and the second end primer are added in any one of steps (i)-(iii) (e.g. para. [0163]).

Attorney Docket No. 10256.0058-00000Regarding claim 181, Welker teaches PCR but it silent on the concentrations of reactants. Per MPEP 2144.05 (II)(A), "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.", DMSO concentration is often adjusted to account for GC-rich templates and therefore, optimizing these conditions of PCR is not patentable.
Regarding claim 182, Welker teaches a method of making a library of concatenated amplicons from a target nucleic acid, the method comprising (e.g. para. [0005]): 
generating tagged amplicons by amplifying two or more regions of interest (ROIs) from the target nucleic acid, wherein each ROI is amplified with a forward primer and a reverse primer, wherein each primer comprises a 5' tag sequence and a sequence capable of hybridizing to the ROI, and wherein the 5' tag sequence of the reverse primer for each ROI is complementary to the 5' tag sequence of the forward primer for another ROI; 
concatenating the tagged amplicons to generate one or more concatenated amplicons (e.g. para. [0163] and Fig. 3); 
and amplifying the one or more concatenated amplicons by PCR to generate a library of concatenated amplicons (e.g. para. [0163] and Fig. 3), 
Welker is silent on wherein the PCR comprises magnesium in a concentration of about 1.5 mM to about 3 mM; Application No. 17/104,665 Attorney Docket No. 10256.0058-00000DMSO in a concentration of about 3% to about 6% by volume; a concentration of one or more primers of about 30 nM; and a pH of about 8.5 to about 9.2.  Per MPEP 2144.05 (II)(A), "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.", Therefore, optimizing conditions of PCR is not patentable. Therefore, the ranges of pH and concentration of Mg, primers and DSMO is not patentable.
Regarding claim 183, Welker teaches wherein one or more primers in comprise 
a minimal sequence of about 6 to about 50 nucleotides in length that is capable of hybridizing to an ROI and also complementary to a sequence in another primer (e.g. para. [0077]; “15-25”, and [0163]); 
and wherein the method further comprises concatenating at least two tagged amplicons (e.g. para. [0163]); 
and wherein each tagged amplicon is about 50 to about 10,000 nucleotides in length; and the total length of the one or more concatenated amplicons is about 2,000 to about 5,000 nucleotides (e.g. para. [0108]).  
Regarding claim 184, Welker teaches wherein the minimal sequence is about 15 to about 30 nucleotides in length (e.g. para. [0077]; “15-25”).
Regarding claim 185, Welker teaches wherein one or more primers are selected to minimize formation of one or more dead-end intermediate products that cannot form one or more concatenated amplicons (e.g. para. [0163]; “non-productive” second strands are degraded”).
Welker et al., Kadkhodaei et al. and ThermaGenix 
Claims 160-189 are rejected under 35 U.S.C. 103 as being unpatentable over Welker et al. (US PGPUB Us 2018/0346963 A1, published 12/06/2018), as applied to claims 160-170 and 172-189, in view of Kadkhodaei et al. (Multiple overlap extension PCR (MOE-PCR): an effective technical shortcut to high throughput synthetic biology.”6:66682-94, (2016), as cited in the IDS Filed 03/16/2021) and further in view of ThermaGenix (2018).
Regarding claim 171, Welker teaches wherein concatenating the tagged amplicons comprises providing a polymerase (e.g. para. [0074] and [0163]), however, Welker does not teach using an adjuvant or specifically the claimed polymerases.
Kadkhodaei teaches using KAPA HiFi HotStart DNA Polymerase (e.g. p. 66686, last para.)
ThermaGenix teaches using ThermaStop as a PCR additive.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the concatenation methods of Welker with the teaching of Kadkhodaei to use the KAPA HiFi HotStart DNA Polymerase and the ThermaStop as taught by ThermaGenix. One would have been motivated to do so because Kadkhodaei teaches that “We used KAPA HiFi HotStart DNA polymerase (KAPA Biosystems, Capetown, South Africa), which is the highest fidelity DNA polymerase available. The error rate of this enzyme is 2.8 x 10-7, which is 100 times lower than the wild type Taq (2.28 x 10-5) and 10 times lower than other B-family DNA polymerases.” As per p. 66689, left col., last para.). ThermaGenix teaches “ThermaStop maximizes PCR performance, improves polymerase specificity, enhances end quantitative data and achieves superior amplicon yield for downstream applications from genotyping to Gibson assembly, next generation sequencing sample preparation to diagnostics”, as per the first paragraph.  The ordinary artisan would have a reasonable expectation of success in practicing the claimed invention because Welker, Kadkhodaei and ThermaGenix are in the same field of endeavor of amplification.
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARYN KIMBERLY WOOD whose telephone number is (571)272-0576. The examiner can normally be reached Mon-Fri 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.K.W./Examiner, Art Unit 1639                                                                                                                                                                                                        
/JEREMY C FLINDERS/Primary Examiner, Art Unit 1639